Citation Nr: 0203653	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  96-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 28, 1964 to June 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO), which, in part, 
denied service connection for multiple sclerosis.  During a 
January 1994 RO hearing on said issue, appellant expressly 
withdrew from appellate status the issue of entitlement to 
special monthly pension benefits.  See hearing transcript, at 
T.1.  A June 1996 RO hearing on the multiple sclerosis 
service connection issue was subsequently held.  In January 
1998, the Board remanded the multiple sclerosis service 
connection issue to the RO for additional evidentiary 
development.  

With respect to additional procedural matters, it appears 
that appellant failed to timely appeal adverse determinations 
by the RO on the issue of whether unusual medical and 
educational expenses for 1994 and 1995 had been calculated 
correctly, in connection with payment of pension benefits.  
During a March 1999 RO hearing on the multiple sclerosis 
service connection issue, it was requested that the RO again 
review whether unusual medical and educational expenses for 
1994 and 1995 had been calculated correctly.  In a May 1999 
RO record and Report of Contact form, it was noted that the 
expenses had been explained to the appellant by his 
representative and that the issue involving said expenses had 
been resolved.  Subsequent written statements from appellant 
and his representative have been limited to the multiple 
sclerosis service connection appellate issue.  

In November 2001, the Board referred the case for an 
independent medical expert (IME) opinion regarding the 
etiology of the claimed multiple sclerosis.  An IME opinion 
was rendered in February 2002.  Thereafter, the IME opinion 
was provided appellant's representative, and the 
representative responded with additional written arguments.  

An October 1998 written statement from appellant may be 
construed as an intention to raise the issue of entitlement 
to retroactive benefits apparently in connection with a 
"non-service-connected" claim.  However, since it is 
unclear exactly what benefits he may be seeking, he should 
contact the RO and clarify this matter, in order for the RO 
to take appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

Thus, the Board construes the appellate issue as that 
delineated on the title page of this decision, and will 
proceed accordingly.  


FINDING OF FACT

It is at least as likely as not that, based on recent 
competent medical opinion, appellant has multiple sclerosis 
that had its onset in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
multiple sclerosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's favorable decision of the issue on 
appeal, no further evidentiary development is necessary.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including, but not limited to, the following: 

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On July 1964 examination for service entrance, defective 
vision was clinically noted.  Visual acuity was "20/20" and 
"20/25" (for distant and near vision, respectively, in the 
right eye) and "20/25" (for both distant and near vision in 
the left eye).  Color vision on red-green testing was normal.  
In an attendant medical questionnaire, appellant reported 
having had stuttering and paralysis, and having been knocked 
unconscious for 17 days.  A physician's elaboration noted 
slight childhood stuttering, childhood polio without 
residuals, and a concussion 5 years ago that required burr 
holes to relieve pressure.  

The available service medical records indicate various 
treatment including colds in August 1964.  Several days 
later, it was noted that he had experienced light-headedness 
that day and Compazine capsules were prescribed.  However, 
the service medical records, including a June 1967 service 
separation examination, do not include any specific findings 
or diagnoses pertaining to multiple sclerosis.  On that 
service separation examination, neurologic findings were 
clinically described as normal; and near and distant vision 
in each eye were "20/20".  Color vision, depth perception, 
or visual fields were not clinically recorded.  In an 
attendant medical questionnaire, appellant reported having 
had mumps, frequent or severe headache, dizziness or fainting 
spells, history of head injury, stuttering/stammering, cramps 
in the legs, paralysis, and periods of unconsciousness.  He 
reported a preservice July 7, 1964 head injury.  He stated 
that his present health was excellent.  A physician's 
elaboration noted no significant abnormalities.  

The post-service clinical evidence of record reveals that in 
1990, more than two decades after service, a private 
physician reported that appellant had multiple sclerosis and 
listed June 1989 as the date symptoms initially appeared.  
Other private clinical records indicated that in October 
1989, his spouse alleged that appellant's problems had begun 
last summer with a change in personality.  Clinical records 
included MRI and laboratory studies, which respectively 
showed a brain lesion and abnormal brain fluid; and said 
findings were medically interpreted as consistent with 
multiple sclerosis.  

On December 1990 VA examination, appellant alleged that 
during service, he had experienced episodic cramping in the 
posterior aspect of the legs, depth perception problems, and 
impairment of color vision; and that several years ago, he 
began having episodes of numbness and tingling, particularly 
on the left side of his body.  He provided a history of a 
preservice head injury from a fall off a truck with resultant 
unconsciousness, requiring burr holes for a suspected 
subdural blood clot; mild polio; an industrial fall injury; 
and slurred speech and handwriting changes in 1988.  
Clinically, the eyes were essentially unremarkable, including 
visual acuity, except for slight optic fundus pallor.  Other 
findings included muscle weakness.  Diagnoses included 
multiple sclerosis.  

In September 1992, a private optometrist reported that 
appellant complaints included occasional double vision.  
Color vision was defective in both eyes with impaired visual 
fields.  

Lay statements from appellant's friends, former coworkers, 
and his mother dated in May and June 1994 alleged that during 
the late 1960's and 1970's, appellant had vision difficulties 
including defective color vision.  In Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1991), the United States Court of 
Appeals for Veterans Claims (Court) stated "[a] layperson 
can certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  Here, neither appellant nor other lay 
persons are competent to offer medical opinion as to the 
etiology of any multiple sclerosis manifested, since this 
requires medical opinion.  

In a July 1996 written statement (written at appellant's 
request), an associate professor of neurology reported that 
appellant had been seen at that university's neurology 
department and the diagnosis of multiple sclerosis was 
established in 1989.  That physician stated that it was 
difficult for him to define the onset of the multiple 
sclerosis because (a) appellant had a history of childhood 
head injury with no documentation of neurological examination 
shortly after that event, and (b) he had to rely on 
appellant's medical history to determine the onset of his 
multiple sclerosis since there was no documentation of these 
symptoms in the available medical record.  Additionally, it 
was stated that appellant initially noticed neurological 
symptoms in 1964 when he experienced dizziness after toxic 
gas exposure during basic training; that he had unexplained 
leg cramps during and after service; and that after service, 
he had depth perception and color vision difficulties that 
might have been due to optic neuritis associated with 
multiple sclerosis.  That physician opined that in the event 
a current ophthalmologic examination documented that 
appellant's optic nerve damage secondary to multiple 
sclerosis explained the depth perception problem and color 
blindness, it would be highly likely that the multiple 
sclerosis began around 1967.  

Pursuant to January 1998 Board remand, a March 1998 VA fee-
basis ophthalmologic examination was conducted.  The examiner 
opined that the onset of color blindness and depth perception 
problems were not clinically established based on the records 
reviewed; that there was no mention in the provided files as 
to when decreased color vision was initially noticed; that 
there was documentation of optic nerve pallor beginning in 
June 1990 at the time appellant was diagnosed with multiple 
sclerosis; and that visual field defects were clinically 
noted in March 1998.  That same examiner, in a January 1999 
written statement, reported that on said examination, 
appellant had alleged a history of optic neuritis in the 
eyes, that he had had decreased color vision since 1970, that 
multiple sclerosis had been diagnosed in 1989, and that he 
had had intermittent diplopia for approximately 10 years or 
more. 

A positive piece of evidence is a March 1999 written 
statement, in which a private physician (who had previously 
treated appellant) stated that she had reviewed appellant's 
"separation from the military" but that she did not have 
"the actual examination of the patient."  She stated that 
"[all] I have [are] subjective symptoms of having had mumps, 
frequent or severe headaches, dizziness or fainting spells 
and stuttering.  Also included are stuttered or stammered 
speech, cramps in his legs, paralysis nonspecific and periods 
of unconsciousness."  She cited to a medical text that set 
forth symptoms of multiple sclerosis, and opined that many of 
appellant's symptoms described in his subjective complaints 
"do correlate with this."  

Another positive piece of evidence is a May 2000 written 
statement, in which a private neuro-radiologist (an associate 
professor of radiology) reported that he had reviewed 
appellant's claims file.  That physician specifically 
referred to abnormal visual acuity findings on service 
entrance examination and the normal visual acuity findings on 
service separation examination as being consistent with the 
waxing and waning symptoms of multiple sclerosis-associated 
optic neuritis.  He opined that appellant's initial symptoms 
of multiple sclerosis occurred in service.  

Since it appeared to the Board that additional medical 
opinion was necessary regarding the etiological question in 
controversy, in November 2001, the Board requested an IME 
opinion.  In February 2002, an IME by a professor of 
ophthalmology was rendered, which stated that appellant:

[B]ecame colorblind during service but 
never had a bout of optic neuritis of 
which he was symptomatic in either eye.  
Had episodes of dizziness and 
[']cramps['] in the back of the legs 
which he later characterized as 
[']tingling[.']  Headaches and loss of 
consciousness spells are rare symptoms of 
MS.  I would wonder how the old area of 
traumatic brain damage in his frontal 
lobe may have affected him.  Could he 
have had seizures which led to loss of 
consciousness?  

The strongest evidence of MS 
during...service is the intermittent 
dizziness, ['][s]taggering and walking 
funny['], and speech problems.  Brief 
episodes of dysarthria and ataxia lasting 
seconds to a minute may occur and be 
mistaken for malingering.  I don't know 
what to make of the claim of loss of 
depth perception since I don't know how 
it was tested.

In all, I come down on the side of MS 
beginning during the years of 1964 to 
1974, and probably during his enlistment.  
Loss of color vision was his first 
evidence on exam, and dizziness and 
dysarthria on symptoms.

As stated in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
"by reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Parenthetically, it appears to the Board that the 
aforementioned medical opinions have relied at least in part 
upon medical history provided by appellant which may not be 
substantiated by the actual service medical records and 
clinical findings.  However, the Board may not rely upon its 
own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, since the positive and negative 
evidence appears in relative equipoise as to whether his 
multiple sclerosis had an in-service onset, service 
connection for multiple sclerosis is warranted.  




ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for multiple sclerosis is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

